Title: To James Madison from John Martin Baker, 4 July 1804 (Abstract)
From: Baker, John Martin
To: Madison, James


4 July 1804, Palma, Majorca. “I have the honor to refer you to my last respects of the 23d. January last, which beg leave to confirm. Herewith have the honor to inclose the report of American Vessels, arrived, and sailed from the Ports of the Islands Baleares, from the first day of January 1804, Closing on the thirtieth of June inclusive [not found]. I am sorry Sir, to have to remark, that at these Islands, we have a very little, or no Commerce with the United States: its consequence, with a large family, Urge me to solicit, and hope your considering me, in the case of any favorable Consular Vacancy, or in any other Office, that the President of the United States, may be pleased to honor me.”
